Case: 1:21-cv-00016-MWM Doc #: 47 Filed: 02/09/21 Page: 1 of 1 PAGEID #: 420




     IeNDER; GO/WPLETE mis SeCT/OW                      1 COMPLETE THIS SECTION ON DELIVERY                                       |
                                                          A. Signature
     1 Complete items 1,2, and 3.
     I Print your name and address          reverse
                                                                             t                                  • Agent
       so that we carHreJurn the card to ybu.
                                                          ^4                                                    • Addressee
                                                           B. Bedrn^t^rmiW^                               C. Date of Delivery
     • Attach this,card.to the back of the maiipiece,
        oron the front if space permits.">Ji^ fV 11 o
     1. Article Addressed to:                              D. Is delivery address different from item i? • Yes
                                                               IfYES, enterdelivery address below:              • No
     AMERICAN EINANCl|L'GRaE)P, INC.
     SERVE; CT CORPORATlON^XSTEM -
     4400 EASTON COMMONS WAX..
     SUITE 125
     COLUMBUS, OH 43219
                                                         3^ Service Type               ^            •^DT'Hority Mail Express®
                                                         • Adult Signature            •-••••'v-.-..      Registered MaiF"*^
           llllllllllllllllllllllllllllllili             • Adult Signature Restrlcted>0.6liv#r^> : ;;:,P Registered Mail Restrlpted
                                                        "afcertified Mai!®
                                                         • Certified MailRestricted Delivery
                                                                                                                    • *t r
           9590 9402 4898 9032 8871 94                   • Collect on Delivery                       n^^itomronfirrnatton™
                                                         • collecton Delivery Restricted Delivery
             Is Number (Transfer from servicelabel)
             D14 DISD DODl LbHS
                                                         mnsu^SMa'i Restricted Delivery             ' Restricted Deliver
